United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2432
                        ___________________________

                               Rubeli Paxtor-Lopez

                                               Petitioner

                                          v.

          Monty Wilkinson, Acting Attorney General of the United States1

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                           Submitted: February 25, 2021
                              Filed: March 4, 2021
                                 [Unpublished]
                                 ____________

            Before BENTON, MELLOY, and KELLY, Circuit Judges.
                             ____________

PER CURIAM.




      1
       Monty Wilkinson is serving as Acting Attorney General of the United States,
and is substituted as respondent pursuant to Federal Rule of Appellate Procedure
43(c).
      Guatemalan citizen Rubeli Paxtor-Lopez, petitions for review of an order of
the Board of Immigration Appeals (BIA). Having jurisdiction under 8 U.S.C.
§ 1252, this court denies the petition.

      The immigration judge determined Rubeli-Lopez was removable in part for
having been convicted of a crime involving moral turpitude, and denied him asylum,
withholding of removal, protection under the Convention Against Torture (CAT),
and voluntary departure. The BIA dismissed his appeal.

       Upon de novo review, this court concludes that Paxtor-Lopez did not establish
eligibility for asylum or withholding of removal because the undisputed facts were
insufficient to show he is a member of a particular social group in Guatemala. See
8 U.S.C. § 1158(b)(1) (asylum eligibility requirements); Arellano-Garcia v.
Gonzales, 429 F.3d 1183, 1185 (8th Cir. 2005) (standard of review; where noncitizen
is removable by reason of having committed criminal offense covered in 8 U.S.C.
§ 1182(a)(2), jurisdiction to review final order of removal is generally limited to
constitutional claims and questions of law); Guerrero-Lasprilla v. Barr, 140 S. Ct.
1062, 1069 (2020) (the application of law to undisputed or established facts is a
question of law); Ngugi v. Lynch, 826 F.3d 1132, 1137-38 (8th Cir. 2016) (whether
group constitutes a particular social group for purposes of asylum is a question of
law); Guled v. Mukasey, 515 F.3d 872, 881-82 (8th Cir. 2008) (alien who does not
meet standard for asylum cannot meet more rigorous clear probability standard for
withholding of removal). This court also finds no basis to reverse the denial of relief
under the CAT. See Moallin v. Barr, 980 F.3d 1207, 1209 (8th Cir. 2020) (CAT
eligibility requirements); Ahmed v. Barr, 973 F.3d 922, 926-27 (8th Cir. 2020)
(standard of review).

       This court lacks jurisdiction to review his arguments concerning the notice to
appear, the qualification of his criminal conviction as a crime involving moral
turpitude, the denial of due process, and the denial of voluntary departure relief
because Paxtor-Lopez did not exhaust these issues before the agency. See Baltti v.
Sessions, 878 F.3d 240, 244-45 (8th Cir. 2017) (per curiam) (prior to seeking review
                                         -2-
in this court, noncitizen is required to raise all issues before agency and pursue all
levels of administrative review).

      The petition is denied. See 8th Cir. R. 47B.
                       ______________________________




                                         -3-